Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, 27 is objected to because of the following informalities:  the limitation “the projection surface (18) is movable along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction” should clarify that it is “without changing a width that the projection surface (18) extends along the vertical direction” (in order to clarify that is in reference to the size/dimension of the projection surface, otherwise the claim limitation would contradictory to being “moveable along a vertical axis”). Same applies to Claim 27.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide adequate structure that corresponds to the claimed “control unit (36)” or as to what the “control unit (36)” entails.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor (28) device configured to” in claims 16,19; “wherein a control unit is configured to control rotation of the projector (20)” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “wherein a control unit is configured to control rotation of the projector (20)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide adequate structure to perform the claimed function. The specification states “a control unit (36)”, but there is no disclosure as to a particular structure corresponding to the “control unit (36)” to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 20-22, 25-27,29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2010/0321170) in view of Rittger et al. (US 2022/0075191), further in view of Gauba (US 2019/0037184).
As to Claim 16, Cooper et al. discloses A vehicle (10), comprising: 
a sensor device (28) configured to detect a presence of a driver within a driver cabin ({This element is interpreted under 35 U.S.C. 112(f) as a camera}; (para.0054, 0058, 0060- vehicle travel direction is determined upon startup of the vehicle (read as detecting presence of driver) and the operator prominence level (presence) is determined based on designated sitting/control location for the operator with respect to the windscreen), to detect a vertical position of a head of a driver, and to detect one or both of a viewing direction and a head orientation (26) of the driver (14) towards the projection surface (18) (para.0054, 0057,0058, 0060, 0062- operator orientation is detected based on the mode of vehicle travel, which is determined upon startup of the vehicle (by the operator), if vehicle is traveling in forward then windscreen 116 is given priority level such that the operator is looking out windscreen 116 for viewing area in front of the vehicle’s direction of travel; similarly if in reverse prominence level is given to windscreen 174); and 
a display device (16) including a transparent projection surface (18) (fig.13- para. 0033, 0058-windscreen 106 including heads up display 306 and windscreen 174 including heads up display 310) and a rotatable projector (20) (fig.13, 16- para.0058, 0063; projector 302, where projector may be moved in a plurality of orientations), the projector (20) configured to project a projection (24) onto the projection surface (18) by emitting light onto the projection surface (18) (para.0071, 0075), 
the projection surface (18) positioned within the driver cabin of the vehicle, extends in a horizontal direction and a vertical direction (fig.13- windscreen 106 including heads up display 306 and windscreen 174 including heads up display 310 both extend in a horizontal and vertical direction), is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees (fig.13- windscreen 116 including heads up display 306 and windscreen 174 each surround the operator 102 by at least one hundred degrees),
wherein the projection surface (18) is movable along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction, based on the detected vertical position of the head of the driver from the sensor device (28), and 
wherein a control unit is configured to control rotation of the projector (20) in order to project the projection (24) onto the projection surface (18) based on one or both of the detected viewing direction and the detected head orientation (26) of the driver from the sensor device (28) ({This element is interpreted under 35 U.S.C. 112(f), however, because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known filtering structure implemented in hardware, software, or combination of the two that performs the claimed function; fig.13,16- para.0054, 0058, 0060-0065- display control unit 304 controls the projector mount system 326 to orient the projector in the direction of vehicle traveling direction, where the viewing direction of the operator (driver) is based on traveling direction of the vehicle, such that when vehicle direction is traveling forward 308, the operator viewing direction is towards windscreen 116 and when traveling direction of vehicle 310 is traveling in reverse, the viewing direction of the operator is towards second windscreen 174; para.0069, 0078).
Cooper et al. does not expressly disclose a sensor device (28) {as interpreted under - a camera} and configured to detect a vertical position of a head of a driver; the projection surface (18) is curved in the horizontal direction; wherein the projection surface (18) is movable along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction, based on the detected vertical position of the head of the driver from the sensor device (28).
Rittger et al. discloses a sensor device (28) configured to detect a presence of a driver within a driver cabin {as interpreted under - a camera}, to detect a vertical position of a head of a driver ( fig.1- camera 52; para.0034-0035- which can be designed to estimate the position of eyes of the user 12, who can be driving the vehicle 10, based on which the position signal 27 can be derived by the electronic control unit 16 and the position of the display panel 17 can be adjusted accordingly) and to detect one or both of a viewing direction and a head orientation (26) of the driver (14) towards the projection surface (18) (para.0017,0034-0035- the camera can estimate the position of the eyes of the user driving the vehicle, and may provide a view signal to the control unit, which in turn estimates the position signal and adjust the display accordingly); wherein the projection surface (18) is movable along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction, based on the detected vertical position of the head of the driver from the sensor device (28) (fig.1-2- display panel 17 is moveable between positions P1 and P2 based on the position signal 27 which is derived based on the estimated position of the eyes, where the height (size/width) that the display panel 17 extends in the vertical direction as it moves between positions P1 and P2 is not changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cooper et al. with the teachings of Rittger et al., the motivation being so that the display panel is adjusted to a position in order to provide a comfortable perceivability to the user (para.0017-Rittger).
Cooper et al. in view of Rittger et al. do not expressly disclose where the   the projection surface (18) is curved in the horizontal direction.
Gauba discloses where the projection surface (18) is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees (fig.2A-B, 2D-E- para.0015, 0018-0021- translucent display screen 103 has a curved surface in the horizontal direction and surrounds the user by at least more than 100 degrees). Gauba further discloses where the display screen may be mounted on a stand (fig.2A) and projectors may be mounted on a projector mount 105; and where the display screen and the projectors may be connected to projector mount 105 (fig.2B); and where one end of a projector mount may be connected to a chair of the user and a second end of the projector mount is connected to the curved display screen 103 (see figs.2D-E-para.0020-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cooper et al. in view of Rittger et al., by implementing the display surface as a curved display screen as disclosed by Gauba, the motivation being to project and display visual content in focus on a display screen with a field of view defined by a size of the display screen, free of a screen door effect to provide an enhanced immersive viewing experience to a user (para.0006-Gauba).

As to Claim 18, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose wherein the projection surface (10) extends in the horizontal direction such that an extent of the projection surface (10) in the horizontal direction corresponds substantially to a horizontal extent of a direct field of view of the driver (14) (Cooper-fig.13- windscreen 116 including heads up display 306, 174 including heads up display 310; Ritter-fig.1- display panel 17; Gauba-figs.1-2E- display screen 103).

As to Claim 20, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose wherein the projection surface (18) is configured to surround the driver (14) in the horizontal direction essentially in the shape of a horseshoe, a ring segment, a circular segment, a ring, or a circle (Gauba-figs.1-2E- display screen 103 may have multiple shapes and sizes; para.0018).

As to Claim 21, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose wherein the projector (20) is positioned relative to the projection surface (18) such that a distance (22) from the projector (20) to the projection surface (18) is substantially identical at all points of the projection surface (18) due to the curvature of the projection surface (18) (Gauba-figs.2A-2E- projector 104a,b and curved/dome display screen 103).

As to Claim 22, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose wherein one or both of the projection surface (18) and the projector (20) is installed on a roof (30) of the vehicle (10), on a chassis of the vehicle (10), or on both the roof (30) and the chassis of the vehicle (10) (Cooper- fig.16-projector mount 326 connected a surface 328 of the operator cab).

As to Claim 25, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose wherein the display device (16) comprises a control unit (36) that controls one or both of the projector (20) and the projection surface (18) (Cooper- para.0058, 0063- display control unit 304; Gauba-fig.3A, 4- control unit 107-para.0016).

As to Claim 26, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose wherein the vehicle (10) is an industrial truck (38), a wheel loader, an excavator, an agricultural machine, or a lorry (Cooper-para.0007, 0057,0083; Rittger-para.0022). 

As to Claim 27, Cooper et al. discloses A method for displaying a projection (24) on a transparent projection surface (18) of a display device (16) for a driver (14) of a vehicle (10) (fig.13- para. 0033, 0047, 0058-windscreen 106 including heads up display 306 and windscreen 174 including heads up display 310, where heads up display presents data sets to the operator of the vehicle), 
the display device (16) comprising the transparent projection surface (18) (fig.13- para. 0033, 0058-windscreen 106 including heads up display 306 and windscreen 174 including heads up display 310) and a rotatable projector (20) (fig.13, 16- para.0058, 0063; projector 302, where projector may be moved in a plurality of orientations), the projector (20) configured to project a projection (24) onto the projection surface (18) by emitting light onto the projection surface (18) (para.0071, 0075), 
the projection surface (18) positioned within a driver cabin of the vehicle, extends in a horizontal direction and a vertical direction ( fig.13- windscreen 106 including heads up display 306 and windscreen 174 including heads up display 310 both extend in a horizontal and vertical direction), is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees (fig.13- windscreen 116 including heads up display 306 and windscreen 174 each surround the operator 102 by at least one hundred degrees),
the method comprising: 
determining, with a sensor device (28) (fig.1,10,13- control unit 120 in conjunction with display control 118), that the driver (14) is located within the driver cabin (para.0054, 0058, 0060- vehicle travel direction is determined upon startup of the vehicle (by the operator) and the operator prominence level is determined based on designated sitting/control location for the operator with respect to the windscreen (fig.10)), 
determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10); moving the projection surface (18) along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction, depending on the determined vertical position of the head of the driver (14); 
determining, with the sensor device (28), one or both of a viewing direction and a head orientation (26) of the driver (14) towards the projection surface (18) (figs.1,13- control system 120 in conjunction with display control unit 118; para.0054,0057, 0058, 0060, 0062- operator orientation is detected based on the mode of vehicle travel, which is determined upon startup of the vehicle (by the operator), if vehicle is traveling in forward, then windscreen 116 is given higher prominence level such that the operator is looking out windscreen 116 for viewing area in front of the vehicle’s direction of travel; similarly if in reverse, prominence level is given to windscreen 174; para.0068- the orientation of the vehicle; and where the area of the windscreen 116 with the highest operator prominence level is the area around a vertical line through the windscreen that is normal to the axis 188, as at 190); andResponse of February 24, 2022 
projecting the projection (24) onto the projection surface (18) in one or both of the determined viewing direction and the determined head orientation (26) of the driver (14) by rotating the projector (20) (fig.13,16- para.0054, 0058, 0060-0065- display control unit 304 controls the projector mount system 326 to orient the projector in the direction of vehicle traveling direction, where the viewing direction of the operator (driver) is based on traveling direction of the vehicle, such that when vehicle direction is traveling forward 308, the operator viewing direction is towards windscreen 116 and when traveling direction of vehicle 310 is traveling in reverse, the viewing direction of the operator is towards second windscreen 174; para.0069, 0078),
Cooper et al. does not expressly the projection surface (18) is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees; determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10); moving the projection surface (18) along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction, depending on the determined vertical position of the head of the driver (14).
Rittger et al. discloses determining, with the sensor device (28), a vertical position of the head of the driver (14) in the vehicle (10) para.0017, 0034-0035- camera 52 which can be designed to estimate the position of eyes of the user 12, who can be driving the vehicle 10, based on which the position signal 27 can be derived by the electronic control unit 16 and the position of the display panel 17 can be adjusted accordingly, and the camera can estimate the position of the eyes of the user driving the vehicle, and may provide a view signal to the control unit, which in turn estimates the position signal and adjust the display accordingly); moving the projection surface (18) along a vertical axis, without changing a height that the projection surface (18) extends along the vertical direction, depending on the determined vertical position of the head of the driver (14) (fig.1-2- display panel 17 is moveable between positions P1 and P2 based on the position signal 27 which is derived based on the estimated position of the eyes, where the height (size/width) that the display panel 17 extends in the vertical direction as it moves between positions P1 and P2 is not changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cooper et al. with the teachings of Rittger et al., the motivation being so that the display panel is adjusted to a position in order to provide a comfortable perceivability to the user (para.0017-Rittger).
Cooper et al. in view of Rittger et al. do not expressly disclose the projection surface (18) is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees. 
Gauba discloses where the projection surface (18) is curved in the horizontal direction, and is configured to surround the driver (14) of the vehicle (10) in the horizontal direction by at least one hundred degrees (fig.2A-B, 2D-E- para.0015, 0018-0021- translucent display screen 103 has a curved surface in the horizontal direction and surrounds the user by at least more than 100 degrees). Gauba further discloses where the display screen may be mounted on a stand (fig.2A) and projectors may be mounted on a projector mount 105; and where the display screen and the projectors may be connected to projector mount 105 (fig.2B); and where one end of a projector mount may be connected to a chair of the user and a second end of the projector mount is connected to the curved display screen 103 (see figs.2D-E-para.0020-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cooper et al. in view of Rittger et al., by implementing the display surface as a curved display screen as disclosed by Gauba, the motivation being to project and display visual content in focus on a display screen with a field of view defined by a size of the display screen, free of a screen door effect to provide an enhanced immersive viewing experience to a user (para.0006-Gauba).
As to Claim 29, Cooper et al. in view of Ritgger et al., as modified by Gauba, disclose vertically moving one or both of the projection surface (18) and the projector (20) into a starting position (Ritter-fig.1-3-para.0032- display panel 17 may be moved to the position of the of vehicle roof 23).  

As to Claim 30, Cooper et al. in view of Ritgger et al., as modified by Gauba, disclose determining a presence of the driver (14) in the vehicle (10) (Cooper-para.0054, 0058, 0060- vehicle travel direction is determined upon startup of the vehicle (read as detecting presence of driver) and the operator prominence level (presence of driver) is determined based on designated sitting/control location for the operator with respect to the windscreen (fig.10); and automatically initiating the method after the vehicle (10) is started by the driver (14) (Cooper- figs.1,3,13; para.0054, 0058- when the vehicle is in operation, the operator prominence level is determined, such that when the vehicle is moving forward direction, and the operator is aligned with windscreen 116, then windscreen 116 and related data sets is activated for operator to lookout the windscreen for viewing the area in front of direction of travel, similarly if in reverse operation, windscreen 174 and related data set is activated for the user).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2010/0321170) in view of Rittger et al. (US 2022/0075191), further in view of Gauba (US 2019/0037184), and further in view of Uhm (US 2017/0349098).
As to Claim 24, Cooper et al. in view of Rittger et al., as modified by Gauba, disclose where the projector mount may be configured for vibration and shock isolation of the projector, to prevent or reduce instances where a projector is damaged or becomes misaligned due to environmental conditions (Cooper-para.0078), but do not  expressly disclose a suspension system (32).
Uhm discloses a suspension system (32) (para.0229- suspension drive unit 759 controls a suspension apparatus (not shown)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cooper et al. in view of Rittger et al., as modified by Gauba, by implementing a suspension drive unit, as disclosed by Uhm, the motivation being to attenuate vibration of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 27 have been considered but are moot because new ground of rejection are applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627